Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 6/10/2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 6 there are two sets of multiple teeth. It is unclear which of the two sets is being discussed in claim 6. Claim 6 is therefore indefinite. 
Claim 7 there is a lack of antecedent basis for the roots. Claim 7 is therefore indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 10, 11 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Zaps (US 6508140).
With regard to claim 1 Zaps discloses a timepiece part comprising: a rotating axle (2) including a first shaft that has multiple grooves formed in an axial direction (2 figure 4); and a flat member (1) including: an opening in which the first shaft is inserted (figure 4); a rim with multiple teeth (1.4 figure 4); and multiple first ribs (1.11) disposed between the rim (1) and the rotating axle (2 figure 4) and radiating toward the first shaft in a plan view (figure 4), ends of the multiple first ribs being disposed in the multiple grooves, respectively (figure 4).

With regard to claim 2 Zaps discloses the timepiece part described in claim 1, wherein: the opening is formed by the ends of the multiple first ribs (figure 4)

With regard to claim 3 Zaps discloses the timepiece part described in claim 1, wherein: the flat member further includes multiple second ribs (1.2) disposed between the multiple first ribs, respectively; and ends of the multiple second ribs push against the first shaft (figure 4; the second ribs may pertain to 1.2 or a set of 1.1 different from the first set of ribs, there are sufficient number to define two pluralities).

With regard to claim 4 Zaps discloses the timepiece part described in claim 3, wherein: in the plan view, the multiple second ribs are disposed radiating toward the first shaft (figure 4).

With regard to claim 10 Zaps discloses the timepiece part described in claim 1, wherein the ends of the multiple first ribs have a round shape in the plan view (figure 4)

With regard to claim 11 Zaps discloses the timepiece part described in claim 1, wherein each of the multiple grooves is formed in a round shape in the plan view (figure 4).


Claim(s) 1-5, 7-11 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Villar (US 9323221).
With regard to claim 1 Villar discloses a timepiece part comprising: a rotating axle (1, 2) including a first shaft that has multiple grooves formed in an axial direction (figure 5, 6); and a flat member (3, 11)including: an opening (figures 5, 6) in which the first shaft is inserted (figures 5, 6); a rim with multiple teeth (13); and multiple first ribs (11, 31) disposed between the rim and the rotating axle and radiating toward the first shaft in a plan view (1, 2), ends of the multiple first ribs being disposed in the multiple grooves, respectively (figures 5,6 ).

With regard to claim 2 Villar discloses the timepiece part described in claim 1, wherein: the opening is formed by the ends of the multiple first ribs (figures 5, 6).

With regard to claim 3 Villar discloses the timepiece part described in claim 1, wherein: the flat member further includes multiple second ribs disposed between the multiple first ribs, respectively; and ends of the multiple second ribs push against the first shaft (figures 5, 6).

With regard to claim 4 Villar discloses the timepiece part described in claim 3, wherein: in the plan view, the multiple second ribs are disposed radiating toward the first shaft (figures 5, 6).

With regard to claim 5 Villar discloses the timepiece part described in claim 3, wherein: the rotation axle has a second shaft (5) disposed coaxially with the first shaft (1, 2); the second shaft has a diameter greater than that of the first shaft (figures 5, 6); and the second shaft has multiple teeth and forms a pinion (5 figures 5, 6).

With regard to claim 7 Villar discloses the timepiece part described in claim 5, wherein: the roots are seven roots; and the grooves are seven grooves (figures 5, 6).

With regard to claim 8 Villar discloses the timepiece part described in claim 5, further comprising: a wheel meshing with the second shaft, wherein the flat member is an escape wheel (figures 5, 6; column 2 lines 12-14)

With regard to claim 9 Villar discloses the timepiece part described in claim 1, wherein the flat member contains silicon (column 4 line 54), and the rotating axle contains carbon steel, tantalum or tungsten (column 3 lines 14-22).

With regard to claim 10 Villar discloses the timepiece part described in claim 1, wherein the ends of the multiple first ribs have a round shape in the plan view (figure 6).

With regard to claim 11 Villar discloses the timepiece part described in claim 1, wherein each of the multiple grooves is formed in a round shape in the plan view (figure 6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zaps (US 6508140).
With regard to claim 5 Zaps discloses the timepiece part described in claim 3, wherein: the rotation axle has a second shaft disposed coaxially with the first shaft (figure 2); the second shaft has a diameter than that of the first shaft; and the second shaft has multiple teeth and forms a pinion (figure 2).
Zaps does not disclose wherein the second shaft diameter is larger.
At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Zaps system with two gears 1. The reason for doing so would have been to allow driving of at least two gears from the main shaft 2. Doing so would have constituted a second shaft with a diameter larger.

With regard to claim 6 Zapps teaches the timepiece part described in claim 5, wherein: the multiple teeth have roots (1.3), respectively; and the roots of the multiple teeth extend to the multiple grooves (figure 4).

With regard to claim 7 Zapps teaches the timepiece part described in claim 5, wherein: the roots are seven roots; and the grooves are seven grooves (there are at least seven roots and grooves – figure 4).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zaps (US 6508140) In view of Maier EP 1705533
With regard to claim 9 (depends from claim 1) Zaps does not disclose the claimed: wherein the flat member contains silicon, and the rotating axle contains carbon steel, tantalum or tungsten.
Applicant summarizes Maier EP 1705533 as being a mechanical part having a metal axle member inserted to a rotating member made of silicon, and fixed by a metal fixing member. At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Zaps’ flat member to contain silicon and rotating axle to contain carbon steel, tantalum, or tungsten, as taught in part by Maier. The reason for doing so would have been to form the flat member from an easy to manufacture light weight material including silicon and the axle from a robust metal material as taught by Maier. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN KAYES whose telephone number is (571)272-8931. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





9-13-22
/SEAN KAYES/Primary Examiner, Art Unit 2844